1781 Larkspur Drive Ph 303-526-5100 Golden, Colorado 80401 Fx 303-526-5889 June 18, 2010 Mr. H. Roger Schwall United States Securities and Exchange Commission Division of Corporate Finance treet, NE Washington, D.C. 20549 Re: Lake Victoria Mining Company, Inc. File No. 000-53291 Dear Mr. Schwall: As a further response to the SEC’s Comment Letter dated January 29, 2010, Lake Victoria Mining Company is pleased to provide the attached file containing the final requested document.This letter and the attached file along with our earlier filings are intended to fully respond to the questions and comments raised in your January 29, 2010 letter. I will be pleased to try and answer any additional questions that you might have. Sincerely yours, LAKE VICTORIA MINING COMPANY ROGER A. NEWELL Roger A. Newell President Attachment: 10-Q(T) March 31, 2009
